Gilbert Blake was tried and convicted at the November, 1915, term of the district court of Muskogee county on a charge of assault with intent to kill, and his punishment fixed at imprisonment in the state penitentiary for five years. From this judgment he has filed an appeal in this court, seeking a reversal.
The information charges the offense to have been committed upon the person of Rebecca Jones about the 1st of May, 1915. The plaintiff in error was duly arrested and brought before the district court of Muskogee county for trial. The state introduced a number of witnesses to establish its case, and from the testimony it appears that the plaintiff in error and Rebecca Jones were negroes living in Muskogee, and had been sweethearts for some time; that on the night of May 1st they attended a carnival on the streets of Muskogee, and about 11 o'clock started home. The Jones woman desired to go home with a relative. The plaintiff in error as her escort objected to her going to that particular place, and undertook to force her to return to her own home. In the argument the plaintiff in error drew a knife and slashed the Jones woman in the neck, inflicting a painful and dangerous wound, from the effects of which she was confined to her room for more than a month. No testimony of any kind was offered on behalf of the plaintiff in error. At *Page 534 
the close of the state's case, he entered a plea of guilty. The jury was discharged, and the court in due course passed judgment, as the law provides, fixing the punishment of the plaintiff in error at imprisonment in the state penitentiary for a period of five years. A motion for a new trial was filed and affidavits attached, from which affidavits it appears to have been the purpose of counsel for the plaintiff in error to induce the court to extend a new trial because two or three of the persons who did not appear and testify at the trial desired then to say that they saw the fight, and that the plaintiff in error could not have inflicted the wound upon Rebecca Jones, because he was not close enough to slash her with a knife in the manner charged by the information and disclosed by the state's proof. It is also alleged that the plaintiff in error was an illiterate, ignorant negro. They detail no facts, but state these things in generalities.
The court denied the motion, and refused to open the case. The appeal was filed here on the 12th day of April, 1916, as that of a poor person. No briefs have been filed and no appearance made for oral argument. The record has been carefully read and considered, and we find no just complaint against the action of the court. There is no doubt but that the plaintiff in error committed the crime charged against him, nor is there any doubt but that the punishment fixed by the court is just. In our judgment it is rather lenient.
No errors of law appearing, and none of fact being disclosed, there is no reason why the judgment should be disturbed by this court. It is therefore in all things affirmed.
DOYLE P.J., and MATSON, J., concur. *Page 535